Citation Nr: 1125039	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disability.

2.  Entitlement to an effective date prior to February 9, 2004 for the grant of nonservice-connected pension benefits.

3.  Entitlement to service connection for left knee disability, to include as secondary to a back disability.

4.  Entitlement to service connection for a left leg disability, to include the hip, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	 Jeffrey Bunton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 1952 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

The Veteran testified before the undersigned at a videoconference hearing held in March 2011.  A transcript of the hearing is of record.  Following the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  This evidence will thus be considered by the Board in the adjudication of this appeal.

The Veteran has indicated that he seeks entitlement to service connection for disabilities of the left knee and the left leg, to include his hip.  As such, the Board has recharacterized the issues as stated on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee and left leg disability, to include as secondary to a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a December 1961 rating decision, the RO denied service connection for a back disability.  The Veteran was notified of the decision and of his appellate rights that month, but did not file an appeal.

2.  The evidence received since the December 1961 rating decision is new and raises a possibility of substantiating the claim.

3.  Resolving doubt in the Veteran's favor, a low back disability was incurred in service.

4.  Submissions received on the Veteran's behalf in 1998 and 2001, were accepted as claims for compensation, including service connection for a back disability and an increased rating for a service-connected jaw disability.  The RO denied these claims; the Veteran did not appeal.

5.  In rating decisions issued in February 1975 and May 2000, the RO denied entitlement to nonservice-connected pension benefits.  The Veteran did not file an appeal of these decisions.

6.  In a March 2005 administrative rating decision, the RO granted entitlement to nonservice-connected pension benefits, effective February 9, 2004.

7.  The Veteran filed a notice of disagreement with the effective date assigned in March 2005; however, he withdrew his notice of disagreement in May 2005.

8.  In correspondence received in May 2006, the Veteran expressed disagreement with the effective date assigned for the grant of nonservice-connected pension benefits.

9.  The Veteran's May 2006 statement constitutes a freestanding claim for an earlier effective date, which is barred as a matter of law.

10.  The Veteran has not asserted that the February 1975, October 1998, May 2000, June 2002, or May 2005 rating decisions were clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The RO's December 1961 decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the December 1961 RO rating decision is new and material; the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all doubt in the Veteran's favor, a low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The unappealed February 1975 and May 2000 rating decisions that denied entitlement to nonservice-connected pension benefits are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

5.  The unappealed October 1998 and June 2002 rating decisions that declined to reopen a claim for service connection for a back disability and denied an increased rating for a service-connected jaw disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

6.  The unappealed March 2005 administrative rating decision that assigned an effective date of February 9, 2004 for the award of nonservice-connected pension benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

7.  The claim of entitlement to an effective date earlier than February 9, 2004, for the grant of nonservice-connected pension benefits, is dismissed.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claim for a back disability and grants the claim on the merits.  As such, no discussion of VA's duty to notify and assist is necessary with respect to these issues.  With regard to the Veteran's claim for an earlier effective date, in light of the Rudd decision and the dismissal of the appeal, any argument concerning the inadequacy of notice under the VCAA, or any other VCAA concerns, is moot, and the Board need not address such.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, VCAA notice is not applicable, and no further action is required pursuant to the VCAA for any of the matter on appeal.

II. Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for a low back disability.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Service connection for a back disability was denied in a December 1961 rating decision on the basis that a nexus between military service and a current back disability had not been established.  The Veteran was notified of that decision and of his appellate rights by way of letter that was sent to him later that month.  The Veteran did not appeal the December 1961 RO rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The Veteran sought to reopen the claim in January 1971.  In a May 1971 rating decision, the RO denied the claim on the basis that new and material evidence had not been received.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on May 7, 1971.  He did not appeal that rating decision and it became final.  Id.  The Veteran sought to reopen his claim in November 1986 and was notified that he needed to submit new and material evidence to reopen the claim by way of notice sent that same month.  The Veteran did not respond to the notice letter and no additional evidence was ever submitted.  Hence, the Veteran's November 1986 claim was considered abandoned.  See 38 C.F.R. § 3.158.  Thereafter, the RO accepted submissions from the Veteran in March 1998, December 2001, and February 2005 as applications to reopen his claim.  In rating decisions issued respectively in October 1998, June 2002, and September 2005, the RO denied the claims on the basis that new and material evidence had not been received.  The Veteran was notified of those decisions, but did not appeal.  As such, these decisions all became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The RO received the instant petition to reopen the claim in June 2006.  The RO denied the claim in a March 2007 rating decision, on the basis that new and material evidence had not been received.  The Veteran perfected an appeal from this decision.  Thus, the appeal arises from the June 2006 petition to reopen.

At the time of the December 1961 RO rating decision, the evidence of record consisted of copies of the Veteran's service treatment records, private treatment records, a December 1961 VA examination report, and statements from the Veteran.  Pertinent evidence received since the December 1961 RO rating decision includes statements from the Veteran and his family members, private medical treatment records, VA treatment records, an August 2005 VA examination report, and transcripts of hearing testimony.  Much of the evidence received since the December 1961 RO rating decision is new, as it was not previously considered the RO.  Of note, the August 2005 VA examination specifically addressed whether the Veteran's low back disorder was etiologically related to his service.  Also, the examiner provided a current diagnosis that is the same as a diagnosis provided in service.  The Veteran's recent testimony of a continuity of back symptoms since service also relates to causal nexus.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in December 1961, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2010).  The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for a low back disability.  The Veteran's appeal to this extent is allowed.  

III. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

The Veteran's service treatment records show treatment for back injuries.  An undated service record indicates that the Veteran injured his back in 1953 after jumping from a T-18 track.  Service records dated throughout 1954 show the Veteran continued to have severe back pain.  The Veteran was hospitalized between May 1954 and June 1954 for surgical observation of his complaints of back pain.  X-rays taken in June 1954 showed marked straightening of the lumbar lordotic curve.  No other significant abnormalities were noted.  His discharge diagnosis was lumbosacral sprain.  An additional note of discharge shows that the physical findings pointed out the possibility of an early Marie-Strumpell's disease and that the Veteran should be treated as such.  Another clinical record of discharge indicates that the diagnosis was changed to 'myositis, acute, organism, unknown.'  The Veteran was discharged to general service duty with a P-3 physical profile.  The Veteran was also hospitalized in November 1954 for 13 days with diagnoses of strain, back, chronic (old) and Marie-Strumpell's disease, early.  The report of an October 1955 separation examination showed the spine was normal.  On the Veteran's January 1956 enlistment examination for his second period of service, a history of a spine injury in September 1953, treated at a general hospital in Germany for two months, was noted.

The Veteran was afforded a VA examination in November 1961.  He reported back pain that was exaggerated with lifting.  The examiner diagnosed narrowing of L3-L4 disc interspaces and chronic myositis, back musculature.  X-rays revealed narrowing of L3-4; L4-5 intervertebral disc spaces appear slightly narrow; and straightening of normal lordotic curvature of spine.  No other abnormalities were noted.  

Since that time, VA and private treatment records show continued treatment for back pain and related symptomatology.  These treatment records do not contain medical opinions of whether the Veteran's ongoing back pathology had onset in service or is causally related to service.  In testimony and in various statements submitted in support his claim, the Veteran reported that he injured his back in service and continued to have back problems since.  He acknowledges that he had additional back injuries related to civilian employment and activities of daily living; however, he insists that the low back injuries in service were the initial onset of his current back symptoms.  The record contains two witness statements from a family member and a neighbor that are dated in March 1971.  These witnesses attested to the fact that the Veteran had back trouble in service that continued after service.  At a recent March 2011 hearing, the Veteran's wife testified that he reported back pain to her when they met in 1957.  She also testified that although he worked in construction after service, he had back pain before to working construction.

The Board finds that a current back disability has been established.  A VA examiner has diagnosed the Veteran with lumbar sprain (in the military as described in service medical records); L5-S1 right herniated intervertebral disc (with surgery in 1965); and degenerative disc disease lumbar spine with degenerative scoliosis, and foraminal stenosis.  The Board also finds that there is evidence of in-service back injuries with recurrent back pain and diagnoses of chronic back disabilities in service, including lumbar sprain, chronic back strain and early Marie-Strumpell's disease.  Thus, the Veteran only need establish a nexus between the current back disorders and active service.  

Here, the Veteran has reported that he continued to experience back pain and discomfort following in-service injuries in 1953 and 1954.  A continuity of symptomatology can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  The Veteran has reported a continuity of back pain since service that was exacerbated by additional stress on his back due to additional civilian injuries.  He is competent to report a continuity of similar symptomatology in this regard (as back pain is certainly capable of lay observation) and such report may serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, his reported continuity of similar symptomatology following his in-service back injuries is credible and is positive evidence that supports a finding of nexus in this case.  The only evidence against a causal nexus in this instance is the negative opinion of the August 2005 VA examiner who opined that the current back disability is not related to service, but rather is due to intercurrent injuries.  This medical opinion is considered to be competent and probative; however, the Board notes that the examiner's opinion did not include any discussion of the clinical and physical findings as reported on the November 1961 VA examination and x-rays.  It remains unclear whether that evidence would have affected the examiner's opinion.  The Board notes further that the examiner did provide a diagnosis of lumbar sprain and noted that this was a diagnosis that was also made in service.  The Board finds that this evidence tends to show chronicity of the Veteran's lumbar strain diagnosis.

Based on the record, the Board finds that the evidence of a nexus is at least in equipoise.  For a Veteran to prevail in his claim, it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  With these considerations in mind, and based on the evidence, the Board finds that any remaining reasonable doubt concerning the continuity of symptomatology should be resolved in favor of the Veteran.  Accordingly, service connection for a low back disability is granted.  

IV. Earlier Effective Date 

The Veteran seeks an effective date earlier than February 9, 2004 for the grant of his nonservice-connected pension benefits.  Through his attorney, he argues that the proper effective date should be either in 1998 or in 2001, based on formal applications that were submitted at such times.  He argues that those applications were considered for compensation, but not for pension and VA should have considered them applications for both pension and compensation.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim of entitlement may be either formal or informal written communication "requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The benefit sought must be identified.  38 C.F.R. § 3.155(a).  The Secretary is not automatically required to treat every compensation claim as also being a pension claim or vice versa.  Section 3.151(a) provides that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA (38 U.S.C. 5101(a)).  A claim by a veteran for compensation may be considered a claim for pension; and a claim by a veteran for pension may be considered a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151(a) (emphasis added).  Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  See Willis v. Brown, 6 Vet.App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  

By way of history, the Veteran filed a claim for pension in October 1974.  The RO denied the claim in a February 1975 decision.  The Veteran was notified of that decision and of his appellate rights by way of a letter that was sent to him in March 1975.  The Veteran thereafter had one year to file a notice of disagreement (NOD) as to the effective date assigned.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2010).  He did not appeal that decision and it became final.  

In March 1998, the Veteran submitted an application for benefits (VA Form 21-526) due to a back injury and a broken jaw.  The form contained two sections with instructions that these sections were to be filled out only if the applicant was seeking pension benefits.  The Veteran did not complete those sections and wrote "N/A" next to the instruction line.  Therefore, the RO considered that application a claim for service connection disability compensation only, and in an October 1998 rating decision denied service connection for the back disability and denied an increased rating for the service-connected jaw disorder.  This was within RO's discretion based upon the application presented, as there was nothing in that application which the RO could construe as "evidencing a belief in entitlement" to nonservice-connected pension benefits.  See Stewart v. Brown, 10 Vet. App. 15 (1997).  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

In November 1999, the RO received copies of letters that the Veteran's wife had sent to her senators regarding his disability benefits.  The RO issued a letter to the Veteran in May 2000 informing him that he was not eligible for nonservice-connected pension benefits.  He did not appeal that decision and it became final.  Id.

In December 2001, the RO received copies of a letter that the Veteran had sent to his senator requesting disability benefits.  The RO considered this letter a claim for disability compensation; specifically a petition to reopen the claim of service connection for a back disability as well as an increased rating for the service-connected jaw disability.  In a rating decision issued in June 2002, the RO determined new and material evidence had not been submitted and did not reopen that claim.  This was within RO's discretion based upon the application presented, as there was nothing in that application which the RO could construe as "evidencing a belief in entitlement" to nonservice-connected pension benefits.  See Stewart v. Brown, 10 Vet. App. 15 (1997).  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on June 11, 2002.  He did not appeal that decision and it became final.  Id.

In February 2005, the Veteran filed a formal claim for nonservice-connected pension benefits.  In a March 2005 administrative decision, the RO granted nonservice-connected pension benefits and assigned an effective date of February 9, 2004.  The Veteran expressed disagreement with the effective date that was assigned, in a March 2005 statement.  In May 2005, a written statement was received from the Veteran's representative at that time, which indicated that the Veteran withdrew his notice of disagreement (NOD).  The RO accepted the withdrawal of the NOD effective May 11, 2005, the date it was received.  Therefore, although the Veteran did initially file a timely appeal of the March 2005 rating decision, he affirmatively withdrew his appeal in May 11, 2005.  A new NOD was not received within a year of the March 2005 administrative decision; therefore, the March 2005 rating decision became final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2010).  

In May 2006, a statement was received from the Veteran in which he expressed disagreement with the effective date of his pension benefits.  The RO sent him a letter in May 2006 that informed him that his May 2006 statement was untimely and could not be accepted as an NOD, but the RO would accept his statement as a new claim for an earlier effective date.  Additionally, a statement was received from the Veteran's attorney in June 2006 that also expressed disagreement with the effective date that was assigned.  In a May 2008 rating decision, the RO denied an earlier effective date for the grant of nonservice-connected pension benefits.  The Veteran thereafter perfected an appeal of the May 2008 rating decision.  The instant appeal arises from the May 2006 petition.

Based on the procedural history of this case, the Veteran is not entitled to an earlier effective date for the grant of his nonservice-connected pension benefits.  As indicated, the February 1975, October 1998, May 2000, June 2002 decisions are final because the Veteran did not appeal them within one year of being notified.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Even if the Board were to accept the argument that submissions in 1998 and 2001 were claims for non service-connected pension benefits, those decisions were not appealed and are final.  The Veteran has not raised a CUE claim with respect to these decisions.  The May 2005 rating decision that awarded nonservice-connected pension benefits and assigned the effective date is also final because the Veteran withdrew the NOD which he had timely submitted.  See 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2010).  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Therefore, the only way the Veteran could attempt to overcome the finality of the March 2005 rating decision to gain an earlier effective date, is to request a revision based on CUE.  

The Veteran has not raised a claim of CUE such as to challenge the finality of any of the earlier RO determinations that denied entitlement to nonservice-connected pension benefits, or the May 2005 decision that granted such benefits with an effective date of February 9, 2004.  In a June 2006 statement, the Veteran alleged that there had been "unmistakable error" in the RO's decision to process his May 4, 2006 pension claim as a "new" claim.  However, the Board finds that this argument advanced by the Veteran does not allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  A claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Board acknowledges that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  However, in this case the Veteran is prosecuting this claim by counsel, and such obligation does not extend to filings by counsel in CUE proceedings.  See Andrews v. West, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005).  Moreover, at the Veteran's hearing in April 2011, his counsel specifically stated that he was not seeking to establish CUE in this appeal.  Thus, based on the procedural history of this case and in light of Rudd, there is no legal basis for an effective date earlier than February 9, 2004.  


ORDER

New and material evidence has been received to reopen service connection for a back disability; the claim is reopened.  

Service connection for lumbar sprain is granted.

An effective date earlier than February 9, 2004 for the grant of the nonservice-connected pension benefits is denied.

REMAND

The Veteran seeks service connection for disabilities of the left knee and left leg, to include the hip.  He has testified that he was in a fight in service and the other individual stomped on his knee.  He stated that he was given heat treatments for his leg following that injury.  He also reports that a tilted pelvis and a leg length discrepancy were noted in service and contends that this may have caused biomechanical issues involving his left leg and left knee.  Finally, the Veteran contends that his left leg and left knee disability may be caused and or aggravated by his back disability, for which the Board has granted service connection.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  The he Veteran has not been provided with the requisite notice of the medical and lay evidence necessary to establish service connection on a secondary basis.  

The Board also notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his left knee and left leg disabilities.  This should be accomplished upon remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that VA's duty to notify the Veteran under 38 C.F.R. § 3.159(b) is met with regard to his claim to establish service connection for a left knee and left leg disorder, including as secondary to his service-connected back disability.

2.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record.  All development efforts must be in writing and associated with the claims file.

3.  After any additional records are obtained, the Veteran should be provided a VA examination to determine the nature and etiology of his claimed left knee and left leg disabilities.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  Any indicated tests should be accomplished.  The examiner should opine as to whether it is at least as likely as not that any current left knee and left leg disabilities are related to service; had onset during service; or manifested within one year of discharge.  The examiner is also asked provide an opinion as to whether it is at least as likely as not that any currently diagnosed left knee and left leg disabilities were either caused and/or aggravated by the Veteran's service-connected back disability.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  In addition, the examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the Veteran's appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


